Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 1, “wherein each electronic resource is any of…” should read –wherein an electronic resource of the at least one electronic resource is any of…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “the plurality of resource adapters” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination, the claim has been interpreted to mean:
--…a resource adapter of the at least one resource adapter.--.
Regarding claim 11, it is unclear if the “an electronic resource” of line 3 is the same as the “at least one electronic resource” of claims 6 or 1.
For the purpose of this examination, the claim has been interpreted to mean:
--…between an electronic resource of the at least one electronic resource connected to…--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (US 2014/0133093, herein “Cox”).
Regarding claim 1, Cox discloses: 
an active fluid cooled heatsink assembly (fig. 5C) for modular components (2a to 2h), comprising:
a fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (fig. 5C), 
the heatsink further comprising: an inlet (422), an outlet (423) [par. 0041] (fig. 5C), and a surface (335a, 335b) (fig. 4A) (for clarity, the resource adapter -310- of figures 4A-4B is common to the different heat sink embodiments of figures 3A, 3B, 3C, 5A and 5B; and the heat conducting wedges -225- of figures 4A-4B are equivalent to the heat conducting wedges -419- of fig. 5C, therefore, the surfaces -335a and 335b- of wedge -225-, fig. 4A, can clearly be read as the same for fig. 5C);
wherein fluid passing through the heatsink is received by the inlet (422) at a first temperature and expelled from the outlet (423) at a second temperature, wherein the second temperature is higher than the first temperature [par. 0041, lines 7-9 as applies to par. 0029, lines 1-4] (it is noted, the fluid will absorb heat from the electronic component 10 –that is, from heat generating modular components 2- and will dissipate the heat away, which means that the fluid will be at a higher temperature at outlet -423 as it is well known in the art); and
at least one resource adapter (310) (best seen in figs. 4A-4B) (it is noted, again, the resource adapter -310- of figures 4A-4B is common to the different heat sink embodiments of figures 3A, 3B, 3C, 5A and 5B), 
each resource adapter (310) further comprising a first surface (325) having a shape which conforms to a corresponding electronic resource (10) of at least one electronic resource (10) (fig. 4A) [par. 0032, lines 3-5] and a second surface (330a, 330b) (fig. 4A) having a shape corresponding to at least a portion of the surface (the surfaces 335a, 335b of wedge -225-, in fig. 4A, or of wedge -419- in fig. 
wherein each resource adapter (310) exchanges heat from the corresponding electronic resource (10) to the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) [par. 0041, lines 7-9 as applies to par. 0026, lines 23-27 or par. 0030, lines 5-8], and 
wherein the at least one resource adapter (310) is mounted on the surface (the surfaces 335a, 335b of wedge -225-, in fig. 4A, or of wedge -419- in fig. 5C, since 225 and 419 are the same, as explained above) of the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (clearly seen in fig. 4A as applies to fig. 5C).
Regarding claim 2, Cox discloses: 
the fluid including a liquid [par. 0040, lines 25-27] (since it boils and condensates).
Regarding claim 3, Cox discloses: 
the heatsink (240 plus 419 plus 420 plus 421 plus 423) further comprising a fastener (225 of fig. 4A or 419 of fig. 5C)
wherein the fastener (225 or 419) couples the heatsink (240 plus 419 plus 420 plus 421 plus 423) to a resource adapter (310) of the at least one resource adapter (310) clearly seen in fig. 4A).
Regarding claim 4, Cox discloses: 
an electronic resource (10) of the at least one electronic resource (10) being a memory device [par. 0023, lines 11-12].
Regarding claim 5, Cox discloses: 
 	the shape of the first surface of a first resource adapter (310) of the at least one resource adapter (310) corresponds to a first electronic resource (10) of the at least one of electronic resource (10) [par. 0032, lines 3-5], 
wherein the shape of the first surface of a second resource adapter (310) of the at least one of resource adapter (310) corresponds to a second electronic resource (10) of the at least one electronic resource (10) [par. 0032, lines 7-11] (since the electronic modular components -2- that comprise the electronic resources -10- may have a variety of shapes and sizes. See also par. 0032, lines 3-5 and par. 0036, lines 1-7), and 
wherein the shape of the first surface of the first resource adapter (310) is different from the shape of the first surface of the second resource adapter (310) (as applies to the fact that the devices -2- of the electronic resources -10- may have different shapes and sizes, par. 0036, lines 1-7).
Regarding claim 6, Cox discloses: 
a management module (35 plus 110) (best seen in figs 1, 2A and 2B), 
the management module (35 plus 110) further comprising an input/output (I/O) interface and a power supply [par. 0023, lines 1-4], 
wherein the I/O interface is operative for connecting to the at least one electronic resource (10) [par. 0023, lines 1-4], 
wherein the power supply is electrically connected to the management module (35 plus 110) and to a power grid, and wherein the power supply is configured to supply power from the power grid to the management module [par. 0023, lines 1-4] (Cox discloses that electronic components may include, for instance, server components or different forms of components, par.0023, lines 12-18, and it is known in the art to use power supplied from the power grid on systems comprising server components of computer room systems, for instance).
Regarding claim 7, Cox discloses, as it applies to claim 6, above: 
the management module (35 plus 110) being configured to:
supply power from the power supply to each of the at least one electronic resource (10) (par. 0023, lines 1-4].
Regarding Claim 8, MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 8 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding configure a first electronic resource and a second electronic resource of the at least one electronic resource to each transmit an indicator, each indicator indicating that the first electronic resource and the second electronic resource should be connected to each other limitations, the management module (35 plus 110) of Cox is deemed fully capable of being configured to perform such function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Torres et al. (US 2017/0315596, herein “Torres”).
Regarding claim 9, Cox does not disclose: 
each indicator including at least one of: a visual indicator, and an auditory indicator.
However, Cox alludes to the options of using the module (35 plus 110) to interface the electronic resource (10) with other electronics [par. 0023, lines 1-2], and it is known in the art that information handling systems include electronic assemblies comprising heat-generating components, as taught by Torres [par. 0003, lines 1-3]. Torres, also directed to a heat sink cooling system for an electronic assembly (500) (fig. 5) [par. 0001] comprising an electronic assembly/resource (500) including heat-generating components (520) arranged in a substrate (510) and a resource adapter (540) configured to dissipate heat away from the components (520) teaches an information system (900) including the electronic assembly/resource (500) that can be a computer or other electronic device [par. 0031, lines 7-14] (like the electronic device -10- disclosed by Cox) comprising multiple processor cores and audio devices, and the like [par. 0034, lines 1-4] and implemented using electronic devices that provide voice, video or data communication [par. 0035, lines 23-25], for the purpose of executing a set, or multiple sets of instructions to perform one or more computer functions [par. 0035, lines 26-30] according to a user’s needs [par. 0002, lines 18-22]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Cox the teachings of Torres to have the management module of Cox comprising an auditory indicator, in order to execute instructions to perform one or more computer functions according to the user’s needs. 
Regarding claim 10, although Cox discloses a network card as one of the many possible embodiments for the electronic resource (10) [par. 0023, lines 12-14], Cox does not disclose the management module (35 plus 110) further comprising a network interface controller (NIC).
However, Cox alludes to the options of using the module (35 plus 110) to interface the electronic resource (10) with other electronics [par. 0023, lines 1-2], or of using the heat sink cooling apparatus on a computer system [par. 0037, lines 31-34] and it is known in the art the use of network interface controllers in computer systems, as taught by Torres [par. 0030, lines 1-9 and par. 0031, lines 7-14]. Torres, also directed to a heat sink cooling system for an electronic assembly (500) (fig. 5) [par. 0001] comprising an electronic assembly/resource (500) including heat-generating components (520) arranged in a substrate (510) and a resource adapter (540) configured to dissipate heat away from the components (520) teaches an information system (900) including the electronic assembly/resource (500) that can be a computer or other electronic device [par. 0031, lines 7-14] (like the electronic device -10- disclosed by Cox, or like the computer Cox alludes to) comprising a network interface controller (NIC) (940) [par. 0030, line 9] for the purpose of, in combination with other instrumentality or aggregate of instrumentalities of the system, facilitate communicating information to an specific type of user according to the needs of that specific user [par. 0002, lines 14-22].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Cox the teachings of Torres to have the management module of Cox comprising a network interface controller, in order to communicate information according to the user’s needs. 
Regarding claim 11, the combination of Cox and Torres discloses, as applies to claim 10, above,
the management module (Cox, 35 plus 110) being configured to: provide access, via the NIC (Torres, 940), between an electronic resource (Cox, 10) of the at least one electronic resource (Cox, 10) connected to the management module (Cox, 35, 110) and a client device connected to a network, wherein the network is a network to which the NIC (Torres, 940) has access [Torres, par. 0035, lines 4-12]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763